    Case 8:19-bk-11923-TA       Doc 18    Filed 06/18/19 Entered 06/18/19 16:15:42            Desc
                                              Page 1 of 4
1     AMRANE COHEN
      CHAPTER 13 TRUSTEE
2     770 The City Drive South, Suite 8500
      Orange CA, 92868
3     Tel: (714) 621-0200
      Fax: (714) 621-0277
4

5                               UNITED STATES BANKRUPTCY COURT CENTRAL
                                         DISTRICT OF CALIFORNIA
6

7     IN RE:                                   Chapter 13
      Qayed Shareef                            Case No.: 8:19-bk-11923-TA
8
                                  Debtor(s).   NOTICE OF INTENT TO FILE TRUSTEE'S FINAL
9
                                               REPORT AND ACCOUNT AND OBTAIN
10                                             DISCHARGE OF CHAPTER 13 TRUSTEE.

11

12

13          TO: THE ABOVE NAMED DEBTOR(S), AND THE ATTORNEY FOR THE DEBTOR(S) IF ANY:
14
                NOTICE IS HEREBY GIVEN that Amrane Cohen, the Chapter 13 Trustee in the
15    above-captioned case, intends to file a Final Report & Account, a draft of which is enclosed; and

16                NOTICE IS HEREBY GIVEN that any remaining balance on hand less applicable trustee
      fees and attorney fees will be refunded to the debtor(s);
17

18                NOTICE IS HEREBY GIVEN that in the event no objection is filed within thirty (30)
      days after the date of this Notice, the Court will discharge the Trustee (see Bankruptcy 11 U.S.C.
19    Section 350(a) and Rule 5009, F.R.B.P.); and
20                NOTICE IS FURTHER GIVEN that objection (s) , if any, shall be filed with this Court
21    and served upon the Chapter 13 Trustee at the address set forth above, upon the Debtor (s) and
      Debtor's attorney, if any, and upon the Office of the United States Trustee.
22
             Executed on 6/18/2019 at Orange, California.
23

24
                                                           _/s/ Amrane Cohen____________
25                                                         Amrane Cohen, Chapter 13 Trustee

26

27

28
           Case 8:19-bk-11923-TA             Doc 18      Filed 06/18/19 Entered 06/18/19 16:15:42                  Desc
                                                             Page 2 of 4
                                             UNITED STATES BANKRUPTCY COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
IN RE: Qayed Shareef                                                         Case No.: 8:19-bk-11923-TA
       3 Laurel Wood St                                                      Judge: THEODOR C. ALBERT
       Aliso Viejo, CA 92651

                                             DRAFT FINAL REPORT AND ACCOUNT

This case was DISMISSED BEFORE CONFIRMATION(A)                                                           SSN#1 - XXX-XX-1207
                                                                                                         SSN#2 -

This Case was                             The Plan was                               The Case was
commenced on 05/17/2019                   Confirmed on                               concluded on 06/10/2019

        The trustee has maintained a detailed record of all receipts, including the source or other identification of each receipt
and of all distributions through the above referenced Plan.


RECEIPTS:Amounts paid to the trustee by or for the Debtor for the benefit of creditors:                                        $0.00

DISTRIBUTIONS TO CREDITORS                CLASS                         CLAIM              AMOUNT PAID                    BALANCE
NAME OF CREDITOR                                                        AMOUNT         PRINCIPAL   INTEREST                 DUE
Amrane (SA) Cohen (TR)                    NOT FILED                         0.00             0.00       0.00                   0.00

CAPITAL ONE BANK USA, N.A                 UNSECURED                        610.94              0.00             0.00                 0.00

Courtesy NEF                              NOT FILED                           0.00             0.00             0.00                 0.00

DISCOVER FINANCIAL SERVICES               UNSECURED                      2,089.68              0.00             0.00                 0.00
    N/S
Freedom Mortgage                          NOT FILED                           0.00             0.00             0.00                 0.00

MERRICK BANK                              UNSECURED                        912.38              0.00             0.00                 0.00
   N/S
Santa Ana Division                        NOT FILED                           0.00             0.00             0.00                 0.00

SYNCHRONY BANK                            NOTICE ONLY                         0.00             0.00             0.00                 0.00

T MOBILE/T-MOBILE USA INC                 UNSECURED                      1,250.81              0.00             0.00                 0.00
    N/S
United States Trustee (SA)                NOT FILED                           0.00             0.00             0.00                 0.00


                                          SUMMARY OF CLAIMS ALLOWED AND PAID
                     SECURED          PRIORITY   GENERAL         LATE     SPECIAL                           TOTAL
AMT. ALLOW               0.00              0.00    4,863.81                  0.00                         4,863.81    TOTAL PAID
PRIN. PAID               0.00              0.00        0.00                  0.00                             0.00 PRIN. AND INT.
INT. PAID                0.00              0.00        0.00                                                   0.00           0.00

                            DISBURSEMENTS PURSUANT TO AN ORDER OF THE COURT
                DEBTOR'S ATTORNEY                       FEE ALLOWED                                     FEE PAID
PRO PER                                                                                                        0.00
           Case 8:19-bk-11923-TA            Doc 18      Filed 06/18/19 Entered 06/18/19 16:15:42                 Desc
                                                            Page 3 of 4
CASE NO: 8:19-bk-11923-TA                 Qayed Shareef

                                COURT COSTS AND OTHER EXPENSES OF ADMINISTRATION

     FILING FEE                        TRUSTEE                             OTHER

     & DEPOSIT                 EXP. & COMPENSATION                          COST
                                       FUND
               0.00                        0.00                                    0.00                                 0.00


         I, Amrane Cohen, the Chapter 13 Trustee, certify that this Final Report and Account is a true and accurate record of the
estate to the best of my knowledge, information and belief. I hereby certify that the estate has been fully administered.

         WHEREFORE, your Petitioner prays that a Final Decree be entered discharging Amrane Cohen as Trustee and releasing
Amrane Cohen and his surety from any and all liability on account of the within proceedings, and for such other and further relief
as is just.

DATED: June 18, 2019                                                                  /s/ Amrane Cohen
                                                                                      Amrane Cohen
             Case 8:19-bk-11923-TA                  Doc 18        Filed 06/18/19 Entered 06/18/19 16:15:42                              Desc
                                                                      Page 4 of 4
CASE NO: 8:19-bk-11923-TA                        Qayed Shareef
   In re:                                                                                               CHAPTER 13
   Qayed Shareef
   3 Laurel Wood St
   Aliso Viejo, CA 92651                                               Debtor(s).                       Case No.:8:19-bk-11923-TA

                                                 PROOF OF SERVICE OF DOCUMENT

  I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                        770 THE CITY DR. SOUTH, #8500
                                                              ORANGE, CA 92868

  The foregoing document described as NOTICE OF INTENT TO FILE FINAL REPORT AND ACCOUNT will be served or
  was served in the manner indicated below:
  I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling
  General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF and
  hyperlink to the document. On 6/18/2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
  and determined that the following persons(s) are on the Electronic Mail Notice List to receive NEF transmission at the
  email addressed indicated below:


  II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
  On 6/18/2019 I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
  adversary proceeding by placing a true and correct copy thereof in a sealed envelope with postage theron fully prepaid in
  the United States Mail and /or with an overnight mail service addressed as follows:

  Qayed Shareef
  3 Laurel Wood St
                                                                         PRO PER
  Aliso Viejo, CA 92651

  III. SERVED BY FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or entity served):
  Pursuant to Fed. R. Civ. Proc. 5 and/or controlling LBR, on ____________ I served the following person(s) and/or
  entity(ies) who consented in writing to such service method, by facsimile transmission and/or email as follows:



  I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .

  6/18/2019                    ALDO AMAYA                                              /s/_ALDO AMAYA__
  Date                           Type Name                                                 ALDO AMAYA



              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
